In an action to recover damages for personal injuries, medical expenses and loss of services, the plaintiffs appeal from an order of the Supreme Court, Nassau County, dated October 25,1961, which denied their motion to reconsider their application for a preference under rule 4A of Nassau County Supreme Court Rules, which had been previously denied. Order affirmed, with $10 costs and disbursements. On the basis of the medical proof submitted, the denial of a preference was not an abuse of discretion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.